Order entered July 7, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01359-CR

                              TOM ILES WHITE, III, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-81783-2013

                                            ORDER
       Appellant was convicted of five counts of sexual offenses against a child. Appellant’s

brief identifies the complaining witness by her full name.         Accordingly, we STRIKE the

appellant’s brief filed on July 1, 2015. We ORDER appellant to file, within TEN DAYS of the

date of this order, an amended brief that identifies the complaining witness by initials only.

       We DIRECT the Clerk to send copies of this order to counsel for all parties.


                                                       /s/   ADA BROWN
                                                             JUSTICE